Citation Nr: 0605955	
Decision Date: 03/02/06    Archive Date: 03/14/06

DOCKET NO.  04-32 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for a back disorder.  

2.  Entitlement to service connection for a claimed back 
disorder.  



REPRESENTATION

Appellant represented by:	The American Legion





WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to January 
1946.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an August 2003 rating decision by the RO.  

In November 2005, the veteran had a video conference with the 
undersigned Veterans Law Judge.  

Later in November 2005, the undersigned Veterans Law Judge 
granted the veteran's motion to have his case advanced on the 
Board's docket.  

The now reopened claim of service connection for a back 
disorder is addressed in the REMAND portion of this document 
and is being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  In November 1988, the Board denied the veteran's claim of 
service connection for back disorder.  

2.  The evidence associated with the record since the Board's 
November 1988 decision is neither cumulative nor redundant 
and, by itself or in connection with evidence previously 
assembled, relates to an unestablished fact and raises a 
reasonable possibility of substantiating the veteran's claim.  


CONCLUSION OF LAW

New and material evidence has been submitted to reopen the 
claim of service connection for a back disorder.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

Prior to consideration of the merits of the veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the veteran in the development of his request 
to reopen a claim of entitlement to service connection for 
back disability assist the veteran in the.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.  

After reviewing the record, the Board finds that VA has met 
that duty.  To the extent of the action taken hereinbelow is 
favorable to the veteran, further discussion of VCAA is not 
required.  


II.  The Facts and Analysis

A review of the record discloses that veteran's claim was 
before the Board in November 1988.  

Then, as now, service connection connoted many factors, but 
basically, it meant that the facts, shown by the evidence, 
established that a particular disease or injury resulting in 
disability had been incurred coincident with active military, 
naval, or air service, or, if it had preexisted such service, 
had been aggravated therein.  38 U.S.C. § 310 (1988); 
38 C.F.R. § 3.303(a) (1988).  

For certain disabilities, such as arthritis, service 
connection was presumed when such disability was shown to a 
degree of 10 percent or more within one year of the veteran's 
discharge from service.  38 U.S.C. § 301, 312 (1988); 
38 C.F.R. §§ 3.307, 3.309 (1988).  

The relevant evidence on file in November 1988 included the 
veteran's service medical records; reports reflecting the 
veteran's hospitalization at Cabarrus Hospital in June 1954, 
December 1964, from January to February 1975, and in February 
1983; an undated report of medical examination by A. F. T., 
M.D., received in July 1954; a report from the T. Miller 
Clinic, received in May 1961; a March 1975 report of 
examination performed by A. F. T., M.D.; a statement from C. 
O. E., received in January 1987; and the transcript of a 
Board hearing held at the RO in March 1988.  

The veteran was notified of that decision; however, he did 
not request reconsideration by the Board.  38 U.S.C.A. 
§ 4003; 38 C.F.R. § 19.186.  Accordingly, that decision 
became final under the law and regulations then in effect.  
38 U.S.C.A. § 4005(c); 38 C.F.R. §§ 19.192.  

The veteran now applies to reopen his claim of service 
connection for a back disability.  

Generally, a claim which has been denied by the Board may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered.  38 U.S.C.A. § 
7105.  The exception to this rule is 38 U.S.C.A. § 5108 which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the VA shall reopen the claim and review the former 
disposition of the claim.  

The evidence added to the record since the Board's November 
1988 decision includes the reports from R. W. S., M.D., dated 
in April 2003 and March 2004; statements from the veteran's 
family member; and the transcript of the veteran's November 
2005 videoconference hearing.  

At the videoconference hearing, the undersigned Veterans Law 
Judge found the additional evidence submitted by the veteran 
to be new and material.  

Accordingly, new and material evidence has been submitted to 
reopen the claim of service connection for a back disorder.  


ORDER

As new and material evidence as been presented to reopen the 
claim of service connection for a back disorder, the appeal 
to this extent is allowed, subject to further action as 
discussed hereinbelow.  



REMAND

In light of the foregoing decision, the VA may proceed to 
evaluate the merits of the veteran's claim of entitlement to 
service connection for back disability.  See, Elkins v. West, 
12 Vet. App. 209 (1999).  

It would be premature for the Board to take such action prior 
to the RO, as it could result in prejudice to the veteran's 
claim.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); 
VAOPGCPREC 16-92.  

During his hearing, the veteran reported that he was treated 
for back disability in service at the 11th Field Hospital.  

He also stated that he would attempt to get an additional 
statement from R. W. S., M.D., as well as records of back 
surgery he had had since service.  

Dr D. S's. clinical records, dated prior to December 28, 
1981, have not been associated with the veteran's claims 
file.

Finally, the Board notes that the veteran has not had a VA 
examination with respect to his claim of service connection 
for a back disorder.  

Accordingly, the case is REMANDED to the RO for the following 
actions: 

1.  The RO should take appropriate steps 
to contact R. W. S., M.D., in order to 
attempt to obtain copies of clinical 
records reflecting the veteran's 
treatment prior to January 1982.  Also 
the RO should request that the veteran 
provide any such records he may have in 
his possession to support his claim.  

2.  The RO should take appropriate steps 
to contact the veteran in order to have 
him furnish the name and address of 
facility where he underwent back 
surgery(s), as well as the date of that 
surgery(s).  Then, request records 
associated with that surgery(s) directly 
from the health care provider who 
performed the surgery(s) and/or the 
facility where the surgery(s) was 
performed.  

3.  When the actions in parts 1 and 2 
have been completed, the RO should 
schedule the veteran for an orthopedic 
examination to determine the nature, 
etiology, and extent of the claimed back 
disorder.  All indicated tests and 
studies must be performed, and any 
indicated consultations must be 
scheduled.  The claims folder must be 
made available to the examiner for 
review, and the examiner must verify that 
the claims folder has, in fact, be 
reviewed.  

In performing the examination, the 
examiner must consider/set forth the 
following:

a.  Identify as precisely as 
possible each disability(s) 
affecting the veteran's back and the 
symptoms supporting each 
diagnosis(es).  

b.  For each back disability 
diagnosed, render an opinion as to 
whether it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), 
or less likely than not (i.e., 
probability less than 50 percent) 
that such disability is the result 
of any event in service, including, 
but not limited to, the veteran's 
lumbar strain sustained in June 
1945.  

4.  The RO should undertake any other 
indicated development and then perform a 
de novo review of the record.  Then, 
readjudicate the veteran's claim of 
service-connection for a back disability.  
If any benefit sought on appeal is not 
granted to the veteran's satisfaction, he 
and his representative must be furnished 
an SSOC and afforded an opportunity to 
respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  The veteran need 
take no action unless he is notified to do so.  

It must be emphasized, however, that the veteran has the 
right to submit any additional evidence and/or argument on 
the matters the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369, 372-73 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


